DAWKINS, J.
The briefs and cases therein referred to, submitted by counsel, have been duly considered. The conclusion has been reached that this plaintiff, in bringing his action, has filed at the time of bringing his suit all that was necessary.
A case that has not been cited by counsel on either side (Ooulbourn vs. Boulton, 3.00 Md. at page 356) so clearly passes upon this question as to the right of recovery and the establishing of the cause of action on a contract of this character that, whilst it does not pass upon the question of fee allowance, by analogy can easily ho construed as establishing all that was necessary for the plaintiff to do in order to enable him to recover.
The cause of action was an implied contract to return the money deposited. Neither the bank book nor the check was the real cause of action. The cause of action was an implied contract arising out of the liability created by the relation of the plaintiff as a depositor and the hank as a depositary.
The court, therefore, feels that the fee allowance should remain, and it is so directed.